                   Case1:17-cv-02989-AT
                  Case  1:17-cv-02989-AT     Document
                                           Document
                                      Copyng,1                   888-5
                                                               809-5
                                               C 2020 Dominion Voting             Filed
                                                                                Filed
                                                                      Inc. All Right1      09/11/20 Page
                                                                                          08/24/20
                                                                                      Re.-ved        Page11
                                                                                                          1 of
                                                                                                            of 8
                                                                                                               21


    11111111111111111111111111111111
■                                                                    FULTON COUNTY                                                                                                    ■
■                                                                                     858-09K                                                                                         ■
■               OFFICIAL ABSENTEE/PROVISIONAUEMERGENCY BALLOT                                                                                                                         ■
■                                      OFFICIAL DEMOCRATIC PARTY PRIMARY AND
                                                                                                                                                                                      ■
■                                   NONPARTISAN GENERAL ELECTION RUNOFF BALLOT                                                                                                        ■
■                                              OF THE STATE OF GEORGIA                                                                                                                ■
■                                                   AUGUST 11, 2020                                                                                                                   ■
■   To vote, blacken the Oval (e) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her                               ■
■   name in the write-in section and blacken the Oval (el next to the write-in section. If you desire to vote YES or NO for a PROPOSED QUESTION,
    blacken the corresponding Oval (e). Use only blue or black pen or pencil.                                                                                                         ■
■   Do not vote for more candidates than the number allowed for each specific office. Do not cross out or erase. If you erase or make other marks on the                              ■
■   ballot or tear the ballot, your vote may not count.
                                                                                                                                                                                      ■
■   If you change your mind or make a mistake, you may return the ballot by writing 'Spoiled" aaoss the face of the ballot and return envelope. You may
    then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
                                                                                                                                                                                      ■
■   surrender the ballot to the poll manager of an ea�y voting site within your county or the precinct to which you are assigned. You will then be permitted to                       ■
■
    vote a regular ballot.
                                                                                                                                                                                      ■
■                                                                                                                                                                                     ■
     7111KftNst6fldIha/� oll'wor accsplanc6 ofmont1y or 11ny olllsrolJfecf ofvau, to KW for 11nyptJttk:u/ar ctm<lidtJII, Ji.,/ ofC811didllH, issw, orlist ofi8stM incllldedin tllis
                               tl#IClioti conslftutes 11n actol'o-Vlrlrfrsud andIsa frJlonyllflfWGeorgia/aw. '[O,C.G.A. 2t-2-284(e) and2f-2-38J(a)J

■           For District Attorney of the                               NONPARTISAN                                                                                                    ■
■            Atlanta Judlclal Circuit                                GENERAL ELECTION                                                                                                 ■
■                      (Vote for One)                                    RUNOFF                                                                                                       ■
■    0     Paul Howard                                             For Judge, Superior Court of the                                                                                   ■
■          (Incumbent)                                                  Atlanta Judicial Circuit
                                                                                                                                                                                      ■
■    <J!
                                                                     (To Succeed Constance C. Russell)
                                                                                                                                                                                      ■
■                                                                                                                                                                                     ■
           Fanl WIiiis                                                        (Vote for One)
                                                                0     Melynee Leftridge Harris

■                       For Sheriff                                                                                                                                                   ■
■                      (Vote for One)                           0 Tamika Hrobowlkl-Houston                                                                                            ■
■    <Ji                                                                                                                                                                              ■
                                                                                                                                                                                      ■
           Theodore "Ted" Jackson

■          (Incumbent)

■    O     Patrick "Pat" Labat                                                                                                                                                        ■
■                                                                                                                                                    PLAINTIFF EXHIBIT                ■
■                                                                                                                                                               7                     ■
■                                                                                                                                                                                     ■
■                                                                                                                                                                                     ■
                                                                                                                                                          1:17-cv-02989



■                                                                                                                                                                                     ■
■
■                                                                                                                                             Ex. 3                                   ■
                                                                                                                                                                                      ■
■                                                                                                                                                                                     ■
+   IIII      1�   1
                    1                         1


     111111111111111111111111111111111
                                                            Plaintiff Exhibit 7                    p. 1 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page12
                                                             2 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 2 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page13
                                                             3 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 3 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page14
                                                             4 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 4 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page15
                                                             5 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 5 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page16
                                                             6 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 6 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page17
                                                             7 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 7 of 8
 Case1:17-cv-02989-AT
Case  1:17-cv-02989-AT Document
                        Document809-5
                                 888-5 Filed
                                        Filed08/24/20
                                              09/11/20 Page
                                                        Page18
                                                             8 of
                                                               of 8
                                                                  21




                    Plaintiff Exhibit 7   p. 8 of 8
